Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Makower (US 2003/0236542) and Milo (US 6,231,546) fails to disclose or fairly suggest the invention as claimed. 
Milo discloses a method of facilitating treatment via a vascular wall defining a vascular lumen containing an occlusion therein comprising advancing an orienting device (20/102) over a guidewire (“GW”) positioned within the vascular wall until a first aperture of a shaft of the orienting device is disposed distal of the occlusion (figs. 3b,3c) and advancing the distal tip of a re-entry device (114/116) through the orienting device (figs. 8-9) and out the first aperture toward the vascular lumen distal of the occlusion. Milo fails to disclose or fairly suggest, in combination with the above steps, a crossing device and the claimed steps associated with the crossing device. Instead, Milo discloses using the orienting device (20) to support the guidewire as it is advanced into and or through the vessel wall (col. 2, ll. 34-45; col. 5, ll. 35-45).
Makower discloses a method of facilitating treatment via a vascular wall defining a vascular lumen containing an occlusion therein comprising advancing an orienting device (11) over a guidewire (202) positioned within the vascular wall until a first aperture of a shaft of the orienting device is disposed distal of the occlusion (figs. 5b,5c) and advancing the distal tip of a re-entry device (85) through the orienting device and out the first aperture toward the vascular lumen distal of the occlusion (fig. 5c; [0033]). Makower fails to disclose or fairly suggest, in combination with the above steps, a crossing device and the claimed steps associated with the crossing device. Makower further fails to disclose withdrawing the guidewire from the orienting device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/18/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771